Citation Nr: 0531484	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-06 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1971 and from October 1972 to October 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2001 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge, who is deciding the appeal. 

In January 2004, the case came before the Board, at which 
time the claim to reopen the previously denied claim of 
service connection for PTSD based on the submission of new 
and material evidence was granted, and the claim for service 
connection for PTSD was remanded for further development.  
The case is now again before the Board.

In July 2002, in the substantive appeal, the veteran raised 
the issue of service connection for substance abuse, 
secondary to PTSD.  As this issue has not been adjudicated by 
the RO, it is referred to the RO for appropriate action.


FINDING OF FACT

The diagnosis of PTSD is linked to an in-service stressor in 
Vietnam with credible supporting evidence that the claimed 
in-service stressor occurred. 


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.304(f) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA


The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  As the appeal has been 
resolved in the veteran's favor, VCAA compliance is moot. 

Service Connection for PTSD

The veteran asserts that he suffers from PTSD, resulting from 
stressors he experienced in Vietnam.  In statements and 
testimony before the undersigned Acting Veterans Law Judge, 
the veteran stated that his military occupational specialty 
(MOS) was a radio operator and he was assigned to the 261st 
Signal Company and the 41st Signal Battalion with whom he saw 
service in Vietnam in Qui Nhon, Phu Hiep, and Vung Roe Bay.  
He described in-service stressors to include exposure to 
mortar attacks and small arms fire.  

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  

Service connection for PTSD requires the following: 1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f). 

On VA examination in January 2005, PTSD was diagnosed.  The 
report of examination shows that the veteran underwent 
psychological testing and that the veteran's claims folder 
was reviewed.  In commenting on the diagnosis of PTSD, the 
examiner clearly linked PTSD to the stressors the veteran 
experienced in Vietnam.  The examiner stated that the veteran 
met the full criteria for PTSD.  

On the basis of this evidence, the Board finds that the 
medical evidence establishes a diagnosis of PTSD, resulting 
from in-service stressors the veteran experienced in Vietnam.

The Board now turns to the question of credible supporting 
evidence of the in-service stressors.

Service personnel records show that the veteran was assigned 
to the 261st Signal Company (Support) from March 1969 through 
November 1969, and to Company B, 41st Signal Battalion (CA) 
from November 1969 through February 1970, and he participated 
in three campaigns.

In June 2000, the U.S. Armed Services Center for Research of 
Unit Records (CURR) provided excerpts of Operational 
Reports/Lessons Learned (OR/LL) submitted by the 41st Signal 
Battalion, higher headquarters for the 261st Signal Company, 
and excerpts of Quarterly Review and Analysis Reports (R&As) 
submitted by the 21st Signal Group, higher headquarters for 
41st Signal Battalion.  The records document enemy attacks to 
include an incident involving assets of the 261st Signal 
Company and casualties during the reporting period.

The OR/LL for the time period ending 30 April 1969 reveals 
that the mission of the 41st Signal Battalion (CA) was to 
provide area communication support to U.S. and Free World 
Forces in Binh Dinh and Phu Yen Provinces, Republic of 
Vietnam.  The OR/LL shows that 261st Signal Company was 
assigned to the 41st Signal Battalion during this time period 
and became the Battalion's southernmost unit.  Located at Phu 
Hiep, it was tasked to provide the II Corps area 
communications in the Phu Yen Province.  

Under "Operations," the report shows that B Company, 41st 
Signal Battalion, had drawn up a fire plan to include 
overlays of artillery and mortar preplots for both 
illumination and high explosive rounds.  Patrols had also 
been initiated to thwart enemy preparations for future 
attacks.  A bulldozer was used to construct a road to provide 
a barrier to infiltrating enemy troops.  Claymore mines and 
anti-intrusion devices were being installed and sandbagged 
bunkers were torn down and replaced by reinforced concrete 
towers. 

The R&A for 2nd quarter, FY 1970 shows that the units were 
exposed to enemy attack on equipment and personnel, namely 
ambushes of vehicles traveling in unsecure areas.  The 
attacks were not considered significant enough to prohibit 
the 21st Signal Group from continuing its mission, but the 
report concluded that the effectiveness of these attacks 
emphasized the need to eliminate unnecessary trips in 
hazardous areas.  Three enemy actions were reported during 
that period, including an attack on a 2-1/2 ton vehicle 
assigned to the 261st Signal Company in October 1969 near 
Vung Ro Mountain.  The R&A for 3rd quarter, FY 1970 noted 
that attacks by fire continued to be the prime source of 
enemy activity.  It was not felt that the attacks on the 21st 
Group installations were out of proportion to the attacks on 
other units in the area, but the conclusion was that indirect 
fire attacks were the prime threat.  Continued emphasis was 
called for on physical security at all sites with particular 
efforts to protect personnel and equipment.  A review of a 
table attached to the report reflects that the Group's units 
had sustained a total of 152 enemy attacks in that quarter:  
23 small arms, 71 mortar, 5 ambush, 2 grenade, and 51 rocket.  
One serviceman had been killed as a result, and 34 wounded.

According to the U.S. Army Dictionary of Terms (Dictionary of 
United States Army Terms, AR 310-25, June 1972), the Signal 
Corp is a combat support arm, or a branch of the Army that 
provides operational assistance to the combat arms. 

As for the veteran's testimony, the Board finds it credible 
and consistent with the facts as portrayed in the service 
personnel records, CURR's analysis, and the OR/LL, R&A 
reports forwarded from CURR.  

In analyzing the testimony, the veteran indicated that for 
part of his time beginning in April 1969 he was hospitalized 
and that he was assigned to a group that supporting a 
transportation company from about May to October 1969.  This 
is not necessarily inconsistent with the record before the 
Board, nor does it preclude the veteran having been exposed 
to the stressors reported in the OR/LL and A&R reports.  As 
noted above, service personnel records reflect that the 
veteran was assigned to the 261st Signal Company from March 
to November 1969 and to Company B of the 41st Signal 
Battalion from November 1969 to February 1970.  CURR noted 
that the 41st Signal Battalion was higher headquarters to the 
261st Signal Company, and that the 21st Signal Group was 
higher headquarters to the 261st Signal Company.  
Furthermore, the OR/LL and A&R reports document the 
achievements of the units of the 41st Signal Battalion and 
21st Signal Group without regard for a unit's temporary 
assignment to another unit.  In other words, it appears from 
the reports present in the claims file that the 41st and 21st 
reported the accomplishments of its personnel where-ever they 
were assigned.  The Board also notes that the veteran was 
hospitalized, as he testified, for non bacterial pneumonitis 
in the 91st Evacuation Hospital.  However, service medical 
records show was discharged to duty in May 1969, after 21 
days in hospital.  His unit of assignment at the time was the 
261st Signal Company.  

Second, the dates of the reports do not cover the totality of 
the time period the veteran was in Vietnam or assigned to a 
particular unit.  For example, the description of the 
defensive actions taken by B Company of the 41st Signal 
Battalion were dated for the time period ending 30 April 
1969.  The veteran was not assigned to B Company until 
November 1969.  Nevertheless, the Board finds that it is 
unlikely that the hostile nature in which the unit, and 
ultimately, the veteran, performed his mission changed 
substantially from April 1969 to November 1969.  This is 
borne out by the R&A reports submitted by the 21st Signal 
Group, that described enemy fire attacks, and in particular 
indirect fire attacks, as the prime enemy threat facing its 
units. 

Given the time period during which the veteran was assigned 
to the 261st Signal Company and 41st Signal Battalion, the 
descriptions of the conditions under which the 21st Signal 
Group and 41st Signal Battalion operated in 1969 and 1970, 
and the veteran's MOS as a radio operator, the Board finds 
the unit information corroborates the veteran's statements 
about exposure to mortar attacks and small arms fire and that 
he experienced such attacks personally.  Pentecost v. 
Principi, 16 Vet. App. 124, 128-9. (2002).  

After careful review of all the evidence of record, the Board 
finds that the diagnosis of PTSD is linked to an in-service 
stressor in Vietnam with credible supporting evidence that 
the claimed in-service stressor occurred, which meet the 
regulatory criteria for establishing service connection for 
PTSD. 


ORDER

Service connection for PTSD is granted.



____________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


